DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a drive device” in claim 10; supported in the specification on pg. 6, lines 22 – 34, Pg. 10, line 33 and element 24.
“a drive device” in claim 13; supported in the specification on pg. 8, lines 1 – 6, 23 – 23 and elements 33’ and 33’’.
“a drive device” in claim 15; supported in the specification on pg. 6, lines 35 – 38, Pg. 9, lines 5 – 13 and element 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5, 7 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20180177339 A1) in view of Halsted (US 5492401 A).
Regarding claim 1, Hua teaches a mixing device (1) comprising a mixing container (30) rotatable about a first axis of rotation (50) for receiving mixing material, which has a mixer opening (Fig. 1) and a mixer cover (60) which can be reciprocated between an opened position and a closed position (Fig. 1, 2), wherein the mixer cover in the closed position closes the mixer opening and in the opened position exposes the mixer opening (Fig. 1, 2), wherein there is provided a machine stand (10) in which the mixing container (30) is rotatably mounted (50) and to which the mixer cover (60) is so fixed that the mixing container (30) in the closed position of the mixer cover (Fig. 2) is rotatable relative to the mixer cover about the first axis of rotation ([0066]), 
wherein the machine stand (10) has a stationary element (10) and a pivotal element (20), wherein the pivotal element (20) is mounted pivotably about a pivot axis (40) relative to the stationary element (10), wherein the mixing container (30) is mounted rotatably to the pivotal element (20) and the mixer cover (60) is fixed to the pivotal element (20; Fig. 1) (see modified Fig. 2),
wherein the first axis of rotation and the pivot axis are arranged perpendicularly to each other (see modified Fig. 2).
.

    PNG
    media_image1.png
    807
    838
    media_image1.png
    Greyscale

Modified Fig. 2
However, Hua fails to teach the mixing container having a flange with a surface facing towards the mixer opening and a surface facing away from the mixer opening and there is provided a rotary bearing which connects the pivotal element to the surface of the flange that faces away from the opening. 
Halsted teaches a mixing device (Abstract) with a mixing container (12) having a flange (114) with a surface (116) facing towards the mixer opening (82) and a surface (118) facing away from the mixer opening (82) and there is provided a rotary bearing (146) which connects the pivotal element (20) to the surface of the flange (114) that faces away from the opening (see Fig. 4). Hua and Halsted are considered analogous art as they are both in the field of pivotable and rotating container mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Halsted concerning the flange in order to facilitate assembly and disassembly of the components (Abstract and Col. 1, lines 17 – 19). Furthermore, Halsted’s teaching of the flange with bearing and gear allow flexibility of rotation of mixing container, 12 (see Col. 6, lines 7 – 24). 
Regarding claim 2, Hua teaches the pivot axis (40; modified Fig. 2) passing through the mixing container (30).
Regarding claim 3, Hua teaches the pivotal element (20) is pivotable with respect to the pivot axis (see modified Fig. 2) and is capable of being pivoted at least through up to 90° (see [0073] stating “the angle adjusting device 40 adjusts the rotating axis of the pot body 30 to be substantially horizontal, as shown in FIG. 2.”).
Regarding claim 5, Hua teaches the mixer opening is circular (Fig. 1) and the mixing container is rotationally symmetrical with respect to the first axis of rotation (see Fig. 5).
Regarding claim 7, Hua teaches a mixing device (1) with a pivotal element (20), but fails to teach the pivotal element having a housing which is sealed in relation to the escape of lubricant and which surrounds the rotary bearing.
Halsted teaches a mixing device (Abstract) wherein, the pivotal element (20) has a housing (46; Col. 6, lines 7 – 13 and see Fig. 4 showing housing, 46 sealing and surrounding the rotary bearing, 146) which is sealed in relation to the escape of lubricant and which surrounds the rotary bearing. Hua and Halsted are considered analogous art as they are both in the field of pivotable and rotating container mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Halsted concerning the housing in order to facilitate assembly and disassembly of the components (Abstract and Col. 1, lines 17 – 19) and allow for the container to rotated about its axis (Col. 6, lines 7 – 24).
Furthermore, the limitation of “in relation to the escape of lubricant” does not structurally define the mixing device, pivotal element and the housing in a patentable structural limitation. Hua in view of Halsted’s teaches the mixing device, pivotal element and the housing. 
Regarding claim 9, Hua teaches a pivotal element (20) having a holding frame (Fig. 1) with a rotary bearing (42) for mounting the mixing container (30), wherein the holding frame (Fig. 5) at least partially surrounds the mixing container (30), and there are provided at least a shaft portion and a pivot bearing (see modified Fig. 1, 2), wherein the shaft portion is mounted pivotably in the pivot bearing and the shaft portion is fixed to the holding frame (Fig. 1) and the pivot bearing is fixed to the stationary element (10) (see Modified Fig. 1, 2).
Regarding claim 10, Hua teaches the mixing device (1) having a drive device (40, 41) which is connected to both the stationary element and also to the pivotal element (see modified Fig. 1, 2 showing 41 is connected to both stationary element, 10 and pivotal element, 20), and is provided to permit pivotal movement of the pivotal element (20) about the pivot axis (modified Fig. 2). 
Regarding claim 11, Hua teaches the mixer cover (60) being hingedly mounted (Fig. 1) with respect to the mixer opening (Fig. 1).  


    PNG
    media_image2.png
    579
    934
    media_image2.png
    Greyscale

Modified Fig. 1, 2
Claims 8 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20180177339 A1) in view of Halsted (US 5492401 A) and further in view of Bornemann (US 6241380 B1).
Regarding claim 8, Hua teaches a mixing device (1) with a mixer cover (60), but fails to teach the mixer cover having a mixing element, which is mounted rotatably with respect to the mixer cover in relation to a second axis of rotation and which is of such a configuration and arrangement that in the closed position of the mixer cover it is within the mixing container.
Bornemann teaches a mixing device (Abstract) with a cover (1; Fig. 1) having a mixing element (11, 15), which is mounted rotatably with respect to the mixer cover (1, Col. 5, lines 49 – 51) in relation to a second axis of rotation (Fig. 3) and which is of such a configuration and arrangement that in the closed position of the mixer cover it is within the mixing container (see Fig. 1). Hua and Bornemann are considered analogous art as they are both in the field of mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bornemann concerning the mixer cover and mixing element to provide a more intensive mixing of material and minimizing heat development so additional cooling of mixing device is not needed (Col. 3, lines 28 – 44). 
Regarding claim 14, Hua teaches a mixing device (1), but fails to teach a second axis of rotation being parallel to the first axis of rotation. 
Bornemann teaches a mixing device (Abstract) wherein a second axis of rotation is parallel to the first axis of rotation (see Col. 5, lines 41 – 43 discussing first axis of rotation and see modified Fig. 3 showing the first and second rotation axis are parallel). Hua and Bornemann are considered analogous art as they are both in the field of mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bornemann concerning the second rotation axis to provide a more intensive mixing of material and minimizing heat development so additional cooling of mixing device is not needed (Col. 3, lines 28 – 44). Additionally, the rotation on two axes allows for further movement superimposed on the material for quick mixing and well mixed homogeneous material (Col. 3, line 66 – 67 and Col. 4, lines 1 – 12).   

    PNG
    media_image3.png
    774
    727
    media_image3.png
    Greyscale

Modified Fig. 3
Regarding claim 15, Hua teaches a drive (40, 50) and a mixer cover (60) being hingedly mounted with respect to the mixer opening (Fig. 1), but fails to teach a drive device arranged on the pivotal element provided to reciprocate the mixer cover between the closed and opened position. 
Bornemann teaches a mixer cover (1) having a drive device (3) arranged on the pivotal element (5; Fig. 1; Col. 5, lines 31 – 35) provided to reciprocate the mixer cover (60) between the closed and opened position. Hua and Bornemann are considered analogous art as they are both in the field of mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bornemann concerning the mixer cover to provide a more intensive mixing of material and minimizing heat development so additional cooling of mixing device is not needed (Col. 3, lines 28 – 44). 
Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20180177339 A1) in view of Halsted (US 5492401 A) as applied to claim 1 above, and in view of Eirich (US 4560283 A).
Regarding claim 12, Hua teaches a mixing device (1) with a mixing container (30), but fails to teach the mixing container having a closable emptying opening which is of such an arrangement and configuration that the first axis of rotation passes through the emptying opening and there is provided an emptying cover which can be reciprocated between an opened position and a closed position, wherein the emptying cover closes the emptying opening in the closed position and exposes the emptying opening in the opened position.
Eirich teaches a closeable emptying opening (2) in bottom of a container (1) and also teaches that the container can be a rotary container (Col. 3, lines 14 – 22) thus the first axis of rotation would pass through the emptying opening provided at the bottom of the container. Eirich also provides an emptying cover (6 – 9; Col. 4, lines 61 – 65) which can be reciprocated between an opened position and a closed position, wherein the emptying cover closes the emptying opening in the closed position and exposes the emptying opening in the opened position (see abstract; Fig. 1). Hua and Eirich are considered analogous art as they both relate to mixing apparatuses with a stationary or rotary container, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Eirich concerning the emptying cover and opening to provide an economical and robust emptying cover to regulate discharge from a mixing machine (Col. 1, lines 63 – 68 and Col. 2, lines 1 – 2). Additionally, the closure means (emptying cover) would provide rapid adjustment of discharge during and after the mixing machine process (Col. 2, lines 10 – 32). Furthermore, the emptying cover as taught by Eirich would be usable for a number of applications (see Col. 3, lines 11 – 22). 
Regarding claim 13, Hua teaches a mixing device (1) and a drive (40, 50) fixed to the pivotal element (20; see Fig. 2), but fails to teach there being provided a drive device which is provided to reciprocate the emptying cover between the closed and opened positions and the emptying cover is arranged on the mixing container and is rotatable about the first axis of rotation relative to the pivotal element in the closed position of the emptying cover. 
Eirich teaches a drive device (Col. 3, lines 3 – 5; Fig. 4; 14, 15, 16, 17) which is provided to reciprocate the emptying cover between the closed and opened positions (Abstract) and the emptying cover is arranged on the mixing container (1; Col 4, lines 45 – 52) and is rotatable (Col. 6, lines 30 – 36) about the first axis of rotation relative to the pivotal element in the closed position of the emptying cover (Fig. 4) (the container, 1 can be a rotary container, see Col. 3, lines 14 – 22. thus the cover would be rotatable about the first axis of rotation). Hua and Eirich are considered analogous art as they both relate to mixing apparatuses with a stationary or rotary container, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Eirich concerning the emptying cover and opening to provide an economical and robust emptying cover to regulate discharge from a mixing machine (Col. 1, lines 63 – 68 and Col. 2, lines 1 – 2). Additionally, the closure means (emptying cover) would provide rapid adjustment of discharge during and after the mixing machine process (Col. 2, lines 10 – 32). Furthermore, the emptying cover as taught by Eirich would be usable for a number of applications (see Col. 3, lines 11 – 22). 
Response to Arguments
The examiner appreciates the clarification on the location of the “shaft portion” in Fig. 2, thus the objection to the drawings in the non-final office action filed February 1st, 2022 has been removed. 
The original rejection under section 112(b) of claims 1 – 13 in the non-final action filed on February 1st, 2021 is removed. 
Applicant’s arguments, see pg. 8, filed May 2nd, 2022, with respect to the rejection of claim 1 under U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of secondary reference, Halsted (US 5492401 A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marchand (US 20140251703 A1) a mixer for construction material with a rotating container. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774